PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MCGINN INTELLECTUAL PROPERTY LAW GROUP, PLLC
8321 Old Courthouse Road, Suite 200
Vienna, VA 22182-3817


In re Application of	:	
    Assuncao et al.	: 	DECISION ON PETITION
Application No. 13/598,327		: 	UNDER 37 CFR 1.181
Filed: 8/29/2012 	: 	
For:	SYSTEMS, METHODS, AND COMPUTER 	:
PROGRAM PRODUCTS FOR PRIORITIZING 	:
INFORMATION	: 	 
		
				
This is a decision on the petition under 37 CFR § 1.81, filed January 4, 2021, requesting reconsideration and withdrawal of the finality of the Office action mailed November 2, 2020 and entry of the amendment under 37 CFR § 1.114 filed on July 24, 2020. This petition is being considered pursuant to 37 CFR § 1.181 and no fee is required.

The petition is GRANTED-IN-PART.


Background

On June 17, 2020, an amendment was filed after final under the After Final Consideration Program (AFCP 2.0).

On June 26, 2020, an Advisory Action was mailed indicating the amendment was not entered.

On July 17, 2020, a Request for Continued Examination (RCE) was filed.

On July 24, 2020, an amendment under 37 CFR § 1.114 was filed.

On November 2, 2020, a first action final Office action was mailed.

On January 4, 2021, an amendment was filed after final under AFCP 2.0.

On January 4, 2021, the instant petition was filed.

On January 19, 2021, an Advisory Action was mailed indicating the amendment was not entered.

On February 2, 2021, a Pre-Appeal Conference request was filed.

On February 22, 2021, a Pre-Appeal Conference decision was mailed.



Applicable Regulations, Rules, and Statutes

MPEP 706.07(b) states, in part:

The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.


MPEP 714.01(e) states, in part:

Since a request for continued examination (RCE) is not a new application, an amendment filed before the first Office action after the filing of the RCE is not a preliminary amendment. See MPEP § 706.07(h). Any amendment canceling claims in order to reduce the excess claims fees should be filed before the expiration of the time period set forth in a notice that requires excess claims fees. Such an amendment would be effective to reduce the number of claims to be considered in calculating the excess claims fees. See MPEP § 607.


MPEP 714.03(a) states, in part:

Applicants are encouraged to include a complete fully responsive reply in compliance with 37 CFR 1.111(b) to an outstanding Office action in the first reply to prevent the need for supplemental replies. Supplemental replies will not be entered as a matter of right, except when a supplemental reply is filed within a suspended period under 37 CFR 1.103(a) or (c) (e.g., a suspension of action requested by the applicant when filing an RCE). See MPEP § 709 regarding suspension of action. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:

(A) cancellation of a claim;
(B) adoption of the examiner’s suggestions;
(C) placement of the application in condition of allowance;

(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal.

When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is limited to one of the situations set forth above. This list is not exhaustive. The examiner has the discretion to approve the entry of a supplemental reply that is not listed above. 


MPEP 1201 states, in part:

The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board. See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential). Some matters which have been determined to be petitionable and not appealable include: a requirement for restriction or election of species, finality, non-entry of amendments, and holdings of abandonment.



Discussion and Analysis

In the after final amendment, filed under the After Final Consideration Program, of June 17, 2020, the petitioner made the following amendments:
Regarding claim 1, the petitioner:
amended “report information” to read “report information data;” 
amended “geographical identifying information” to read “geographical identifying information data;”
specified that the previously claimed report information data of an event “include[es] an emergency event;” 
specified that the previously claimed reporting entity is a “crowd-sourced reporting entity;”
specified that the previously claimed geographical identifying information data “include[es] a geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity;”
deleted the alternative in previously claimed receiving or determining selection information limitation to read “determining selection information;”
deleted “comprising selection information” from the previously claimed limitation of “selection information…comprising selection information;”
specified that the previously claimed prioritization of the event according to the received report information is prioritized according to the received report information “data including the geographical identification tag or metadata indicating the location of the crowd-sourced reporting entity;”
amended “if” in the re-prioritizing limitation to read “when;”
added “to handle the emergency event” to the displaying limitation.
Regarding claim 3, the petitioner:
amended “crowd-sourced information” to read “crowd-sourced information data;” 
changed a comma to a semi-colon and added “and.”
Regarding claim 29, the petitioner:
specified that the first geolocation value is “from the metadata.”

In the Advisory Action of June 26, 2020, the examiner indicated that the proposed amendments of June 17, 2020 would not be entered because they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

On July 17, 2020, the petitioner filed an RCE indicating that the petitioner wished to have the previously submitted amendments of June 17, 2020 entered and considered.

On July 24, 2020, the petitioner filed a “Preliminary Amendment.” As stated in MPEP 714.01(e), “Since a request for continued examination (RCE) is not a new application, an amendment filed before the first Office action after the filing of the RCE is not a preliminary amendment.” It appears as though this amendment was intended to be a “Supplemental Amendment.” The petitioner made the following amendments:
Regarding claim 1, the petitioner:
amended “report information” to read “report information data;” 
amended “geographical identifying information” to read “geographical identifying information data;”
specified that the previously claimed report information data of an event “include[es] an emergency event;” 
specified that the previously claimed reporting entity is a “crowd-sourced reporting entity;”
specified that the previously claimed geographical identifying information data “include[es] a geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity;”
specified that the previously claimed prioritization of the event according to the received report information is prioritized according to the received report information “data including the geographical identification tag or metadata indicating the location of the crowd-sourced reporting entity;”
amended “if” in the re-prioritizing limitation to read “when;”
added “to handle the emergency event” to the displaying limitation.
Regarding claim 3, the petitioner:
amended “crowd-sourced information” to read “crowd-sourced information data;” 
changed a comma to a semi-colon and added “and.”
Regarding claim 29, the petitioner:
specified that the first geolocation value is “from the metadata.”
Claims 30-35 were newly added.

In the first action final Office action of November 2, 2020, the examiner stated: “The Supplemental Response was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(H). For example, the Supplemental Response is not limited to cancellation of a claim and, in fact, the amendment therein is not compliant with 37 CFR § 1.121 (e.g., claim 1 is amended to include “receiving or determining selection information ...” without underlining the added text “receiving or” (compare to amendment to claim 1 filed 17 June 2020)).” In this Office action, the examiner considered and examined the amendment filed June 17, 2020.

On January 4, 2021, the petitioner filed the instant petition requesting (1) reconsideration and withdrawal of the finality of the Office action mailed November 2, 2020 and (2) entry of the amendment under 37 CFR § 1.114 filed on July 24, 2020.


Based on a thorough review of the prosecution history described above, the petitioner’s arguments regarding the finality of the Office action mailed November 2, 2020 are found to be persuasive. However, the petitioner’s request to enter the Supplemental Amendment of July 24, 2020 is denied.

As an initial note, the petitioner’s assertions that “not all of the amendments from June 17, 2020 that was entered by RCE filed on July 17, 2020 were discussed by the Examiner in detail” and “the office action is also incomplete under 37 CFR 1.104” (Petition, at 5) have been acknowledged; however, it is noted that whether or not the examiner established a prima face case is an appealable matter, not a petitionable matter. As stated in MPEP 1201, “Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 U.S.C. 134).” Accordingly, such assertions have not been considered in this petition decision.

The petitioner alleges that the claims in the amendment of June 17, 2020 “were not identical to or patentably indistinct from the claims in the earlier application” (Petition, at 3). As stated in MPEP 706.07(b), “The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.” The claims in the application prior to the entry of the submission under 37 CFR 1.114 appear to be the claims of November 6, 2019. Upon performing a comparison of the claims of June 17, 2020 with the claims of November 6, 2019, the following differences are noted:
Regarding claim 1, the petitioner:
amended “report information” to read “report information data;” 
amended “geographical identifying information” to read “geographical identifying information data;”
specified that the previously claimed report information data of an event “include[es] an emergency event;” 
specified that the previously claimed reporting entity is a “crowd-sourced reporting entity;”
specified that the previously claimed geographical identifying information data “include[es] a geographical identification tag or metadata indicating a location of the crowd-sourced reporting entity;”
deleted the alternative in previously claimed receiving or determining selection information limitation to read “determining selection information;”
deleted “comprising selection information” from the previously claimed limitation of “selection information…comprising selection information;”
specified that the previously claimed prioritization of the event according to the received report information is prioritized according to the received report information “data including the geographical identification tag or metadata indicating the location of the crowd-sourced reporting entity;”
amended “if” in the re-prioritizing limitation to read “when;”
added “to handle the emergency event” to the displaying limitation.
Regarding claim 3, the petitioner:
amended “crowd-sourced information” to read “crowd-sourced information data;” 
changed a comma to a semi-colon and added “and.”
Regarding claim 29, the petitioner:
specified that the first geolocation value is “from the metadata.”
As evidenced by these differences, all the claims in the application after the entry of the submission under 37 CFR 1.114 (i.e., the claims of June 17, 2020) are not “identical to or patentably indistinct” from the claims in the application prior to the entry of the submission under 37 CFR 1.114 (i.e., the claims of November 6, 2019). As such, the claims for which a request for continued examination (RCE) has been filed (i.e., the claims of June 17, 2020) should not have been finally rejected in the action immediately subsequent to the filing of the RCE. See MPEP 706.07(b). In light of the foregoing reasons, the petitioner’s arguments regarding improper finality of the Office action mailed November 2, 2020 are persuasive.


The petitioner requests that the Supplemental Amendment of July 24, 2020 be entered (Petition, at 5-6). As stated in MPEP 714.03(a):
Supplemental replies will not be entered as a matter of right, except when a supplemental reply is filed within a suspended period under 37 CFR 1.103(a) or (c) (e.g., a suspension of action requested by the applicant when filing an RCE). See MPEP § 709 regarding suspension of action. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:

(A) cancellation of a claim;
(B) adoption of the examiner’s suggestions;

(D) reply to an Office requirement made after the first reply was filed;
(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal.

When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is limited to one of the situations set forth above. This list is not exhaustive. The examiner has the discretion to approve the entry of a supplemental reply that is not listed above. 

As discussed above, in the amendment of July 24, 2020, the petitioner narrowed multiple limitations and added claims 30-35. While the supplemental reply was filed in sufficient time to be entered into the application before the examiner considered the prior reply, the examiner determined that the supplemental reply was not limited to one of the situations set forth above. The supplemental reply of July 24, 2020 did not cancel any claims, place the application in condition of allowance, reply to an Office requirement made after the first reply was filed, correct informalities (e.g., typographical errors), or simplify issues for appeal. Based on the evidence of record, the examiner did not provide suggestions to the petitioner. Therefore, the supplemental reply does not appear to be adopting the examiner’s suggestions. Since the supplemental reply was not limited to one of the situations set forth in MPEP 714.03(a), the examiner’s non-entry of the supplemental reply filed on July 24, 2020 was proper. In light of the foregoing reasons, the petitioner’s request to enter the Supplemental Amendment of July 24, 2020 is denied.

Accordingly, the petition filed under 37 CFR § 1.181 is GRANTED-IN-PART.

The final Office action of November 2, 2020 will be changed in status to a “non-final Office action.” The most recent response filed January 4, 2021 will be considered a response to the November 2, 2020 Office action (non-final Office action). Prosecution is hereby reopened and the application is being forwarded to the supervisory patent examiner of Art Unit 3685 for consideration of the amendment filed January 4, 2021.

Any questions regarding this decision should be directed to Marc Jimenez, Quality Assurance Specialist, at (571) 272-4530.



/TARIQ R HAFIZ/Director, Art Unit 3600                                                                                                                                                                                                      _____________________________
Tariq Hafiz
Director Technology Center 3600
(571) 272-5350

/MJ//BM/ 03/17/2021